DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for extension of time, request for continued examination, amendment and remarks filed 11/25/2021.
 Claims 68, 70, 79 are amended.   
Claims 68-87 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.
 
Election/Restrictions
The restriction requirement was withdrawn.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
The examiner agrees with applicant that the rejection of claims 79-97 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for preventing cancer was withdrawn in the office action mailed 05/27/2021 in light of the amendment to claim 79. 
Applicant’s arguments:
 a)-e) on page 9 and also the arguments on page 10 of the remarks filed 11/25/2021 with the RCE are the same that Ramot does not teach glycol diester with saturated or unsaturated fatty acid, caprylic/capric triglyceride, aprotic organic solvent or any combination.   The examiner agrees because claim 68 has been amended to delete triglycerides such that palmitic acid, which is a triuglyceride does not meet the limitation.
Thus applicant’s arguments with regards to stability is thus moot since Ramot does not teach any of the excipients now recited in claim 68.
With respect to GELUCIRE 43/01 and limonene, applicant is reminded that the claims that were finally rejected in the office action mailed 05/27/2021 did not exclude limonene, oleic acid and GELUCIRE 43/01 and were not limited to propylene glycol dicaprylate (LABRAFAC PG), caprylic/capric triglycerides (LABRAFAC LIPOPHILLE WL 1349) and/or DMSO.   Applicant is also reminded that applicant had proposed to exclude limonene, oleic acid and GELUCIRE 43/01 in the after final response filed 10/25/2021.   It was applicant’s proposal to exclude limonene, oleic acid and GELUCIRE 43/01 in order to remove Ramot as art based on applicant’s unexpected results in the as filed specification found in Tables 1 and 2.
Applicant has amended claim 68 that in essence does not have the broad triglyceride as an excipient so that palmitic acid would not be one of the excipients.
The arguments presented against HERBERG is the same as the arguments presented against Ramot.   The response is thus the same as presented herein above  because the amendment to claim 68 has in essence excluded the triglycerides that are not the recited caprylic/capric triglycerides.  
With regards to methyl jasmonate and the claimed compound: 
  		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, the examiner agrees that the methyl jasmonate and the quinolinyl derivative of the jasmonic acid are not the same but both the methyl jasmonate and the compound of formula I shown above as the quinolinyl are derivatives of jasmonic acid.
The difference between the issued claims and the examined claims is that while the issued claims are directed to using compositions containing the compound of formula I in the form of cream, lotion, foam, paste or gel for topical use, the issued claims do not recite specific vehicle/carrier/excipients recited in the examined claims.
The obviousness type double patenting rejection is maintained below.
The rejections of claims 68, 72, 73, 77, 78, 79, 83, 84, 85 and 86 as being unpatentable over RAMOT et al. (WO 2008007367 A1) and claims 68, 72, 73, 77-79 and 82-86 as being unpatentable over HERZBERG et al. (WO 2010143180 A1) are withdrawn. 


  
Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 68-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,682,346 B2 in view of Reu et al. (US 20150133514 A1) and KARA CAPRIOTTI and JOSEPH CAPRIOTTI, "Dimethyl Sulfoxide History, Chemistry, and Clinical Utility in Dermatology" Literature Review, in Clinical and Aesthetic Dermatology, Sept 2012.
Examined claims 68-70, 72-87, issued claims 1, 23-24, 27-47 teaches composition comprising the compound of formula 1 (see at least the compound of formula C of issued claim 47 having the structure of the compound of formula I in the examined claims), pharmaceutically acceptable carrier or excipient and the composition being in the form of ointment, cream, lotion, foam, paste or gel (issued claim 28) for topical administration (issued claim 27).  The issued claims are concerned with treating cancer and other immune comprised diseases (issued claims 1-22, 37-46) such that the issued claims teach all the limitations of the examined claims.   The difference is that while the issued claims teach compositions containing excipient or carrier, the issued claims do not teach the carriers recited in the examined claims.
However, topical cancer treatment are known to use compositions containing active agents and dimethylsulfoxide (DMSO) in the form of topical creams for topical administration (see at least paragraphs [0049] and [0053] of Reu).   Further also, it is known that DMSO 
Therefore, at the effective date of the invention, the ordinary skilled artisan would look to Reu and CAPRIOTTI to use carriers such as DMSO with the predictable expectation of enhancing the diffusion of the active agent through the skin.   Topical compositions could also contain oils (see paragraph [0057] of Reu) meeting the requirement of claim 72.   

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLESSING M FUBARA/Primary Examiner, Art Unit 1613